DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Due to a mistake in the previous Office Action, the following corrective action is taken. The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
A corrected copy of the last Office Action is enclosed. Any inconvenience to the Applicant is regretted. 


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-12 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McClure et al. (U.S. Patent Application Publication # 2012/0215410).

Regarding claims 1 and 11, McClure discloses an agricultural work vehicle (figs: 907, etc), comprising: 
a track guidance system (fig 25-26, etc) including: 
an optical image-capture device arranged on the work vehicle and being configured to record reference objects (e.g. crop rows) located along a track driven by the agricultural work vehicle (camera 939, P166, etc), 
an image processing system configured to differentiate the recorded reference objects (guidance computer 910, P166, etc: e.g. differentiate crop rows from each other and non-crop areas), and 
a control device configured to evaluate the reference object and prespecify a track based, at least in part, on the evaluation of the reference objects (P166, etc: track prespecified based on location/differentiation of the crop rows, e.g. avoid driving over crops). 

Regarding claim 2, McClure further discloses that the track guidance system further includes a display device configured to visualize the track prespecified by the control device (figs 25-26, P163, 166, etc).

Regarding claim 3, McClure further discloses that the display device is further configured to visualize an entry point onto the prespecified track (figs 25-26, P163, 166, etc: can be through display of camera image). 

Regarding claim 4, McClure further discloses that the display device is further configured to visualize deviations of the work vehicle from the prespecified track (figs 25-27, P163, 166-167, etc: can be through display of camera image). 

Regarding claims 5 and 12, McClure further discloses that the control device is configured to perform autonomous steering of the work vehicle based, at least in part, on the prespecified track (P167, 163-164, 171, 104, 111, etc).

Regarding claim 6, McClure further discloses that the track guidance system is configured to recognize and/or count reference objects arranged in rows (fig 26, P166-167, etc: recognize crop rows).  

Regarding claim 7, McClure further discloses that the track guidance system is set up for defining a distance between a track driven by the work vehicle and a reference line generated during this (fig 26, P166-167, etc: e.g. implicitly or explicitly defining distance between vehicle track and crop line or previous vehicle track or boundary line). 

Regarding claim 8, McClure further discloses that the control system is further configured to supply a working width of an attachment mounted on the work vehicle (P2, figs 29-30, etc). 

Regarding claim 9, McClure further discloses that the at least one image- capture device is designed as a 3D camera from an angle-offset two-camera system or as a 2D camera with run-time measurement (P166, etc: 2D camera with run-time measurement). 

Regarding claim 10, McClure further discloses that a reference object is a driving lane, a crop edge, a plant row, an auxiliary line, or a furrow produced by the attachment (P166, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Shelley Chen/
Patent Examiner
Art Unit 3663
August 5, 2021